Citation Nr: 0716517	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-41 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability arising from VA treatment from November 2002 to 
June 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to September 
1975.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.


FINDINGS OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in conjunction with treatment 
received from November 2002 to June 2003 that resulted in 
additional disability from an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 as the 
result of VA treatment from November 2002 to June 2003 are 
not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to initial adjudication of his claim, the veteran was 
notified of his and VA's respective duties for obtaining 
evidence via letter in June 2003.  The letter also informed 
him of the evidence required for entitlement to compensation 
under 38 U.S.C.A. § 1151.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The AOJ 
letter noted above informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  

The veteran received additional notice regarding potential 
disability rating criteria and effective dates by letter in 
May 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided, prior to the original adjudication of this claim, 
with notice of the type of evidence necessary to establish an 
effective date and rating if the claim was granted, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151, any questions as to the appropriate 
effective date or disability evaluation are rendered moot.


Duty to Assist

With regard to the duty to assist, the claims file contains 
his VA medical records, to report of medical opinion obtained 
in association with this claim.  Identified private medical 
evidence has been associated with the claims file.  The 
claims file also contains the veteran's statements in support 
of his appeal.  After careful review, the Board concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

In the written presentation to the Board, the veteran's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  The representative argues that the instructions in 
the VA Adjudication Manual 21-1 are an interpretation of 
statutory obligations and not entitled to deference as they 
conflict with his duties and responsibilities set forth in 
38 U.S.C.A. § 5103A.  If Congress's purpose and intent on the 
question at issue ultimately unclear, deference is given to 
the agency interpretation.  See Chevron v. Natural Resources 
Def. Council, 467 U.S. 837 (1984).

VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c) (West 2002).  Under 38 U.S.C.A. § 5705, records 
created as part of the medical quality-assurance program are 
confidential and access is limited.  The regulations at 38 
C.F.R. §§ 17.500- 17.511 explain the provisions for 
maintaining confidentiality and limit access to the 
documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.  This has been a consistently held agency point of 
view.

The language of 38 C.F.R. § 17.508(a) may not be construed to 
permit the procurement of quality-assurance records by all VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2006).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. § 
17.511 (2006).

Congress provided for the confidentiality of VA medical 
quality-assurance documents, effective for documents created 
before and after the date of enactment.  See P.L. 96-385, 
Oct. 7, 1980; see also H.R. rep. 96-1155, 1980 U.S.C.C.A.N. 
3307 (Jul. 2, 1980).  The passage of the VCAA was in large 
part to do away with "well-grounded" claims and to make the 
development of cases among VA regional offices less 
subjective.  See e.g. H.R. Rep. 106-781 (Jul. 24, 2000).  
Nothing in the amendment or in the stated purpose of the 
amendment suggests that it should be interpreted as 
nullifying the statute authorizing VA's quality assurance 
program.  Although VA is required under VCAA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, in the 
absence of any specific provisions of the law or regulations 
that authorize access to quality-assurance records for 
adjudicative use, the Board finds that it is not required to 
verify whether any such records exist or to obtain such 
records pursuant to the duty to assist under the VCAA.  

Applicable Law

For claims filed on or after October 1, 1997, such as in the 
instant case, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or by an event not reasonably 
foreseeable.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent procedures.  38 
C.F.R. § 3.361(d)(2).

Analysis

The veteran is evaluated as 100 percent disabled due to his 
service-connected schizophrenia and the record shows 
jurisdiction of the veteran's claims file was transferred 
from Minnesota to Florida in May 1999 and from Florida to 
Kansas in November 2002 as the veteran had moved.  He sought 
treatment from VA in Kansas in November 2002, presenting with 
multiple healthcare problems including several heart attacks 
and strokes.  The VA treatment record indicates the veteran 
required immediate treatment not available at that clinic; 
hospitalization was indicated of which the veteran was made 
aware and arrangements for a trip to a VA medical center were 
made.

A December 2002 VA administrative note indicates that the 
veteran was very upset that he could not seem to get any help 
from VA.  The note indicates his outpatient medications would 
be ordered, routine follow-up was arranged at a clinic close 
to his home, and cardiac follow-up was to be arranged either 
in Kansas City VA or Wichita VA to monitor his pacemaker.  
Later in December 2002 the veteran presented to the clinic 
and was seen as an "emergency first" but he then declined 
to be seen by the physician; he agreed to be examined by 
another provider.

Private medical evidence dated in January 2003 indicates the 
veteran had been "fired" from the heart care program due to 
his repeated noncompliance issues (veteran continued to 
smoke, failed to follow up with appointments with VA or 
private medical provider, and was noncompliant with 
medications).  The January 2003 private discharge summary 
reflects the veteran left against medical advice and 
indicates that he had chest pain of unclear etiology (it was 
noted that it was unclear if this represented 
gastrointestinal disease or cardiac ischemia).

Additional VA treatment records from January 2003 to June 
2003 indicate the veteran reported to the clinic that he was 
seen in a private hospital as a cardiac patient although he 
presented to clinic for follow up with medical problems.  He 
reported that in January 2003 he had another myocardial 
infarction.  In March 2003 he expressed dissatisfaction via 
phone due to not receiving his prescribed oxygen from Wichita 
VA, something he stated he never had a problem getting from 
VA in Florida; the records also indicate the veteran missed 
clinic appointments in March 2003 although he was then seen 
as a "drop-in" appointment in the mental health unit.  In 
April 2003 his records from outside VA facilities were 
available and reviewed; the veteran was deemed eligible for 
an electric power chair.  In May 2003 the veteran was 
counseled via phone on emergency room or urgent care in 
Wichita if he felt like he needed emergency treatment; the 
veteran was cursing and verbally violent due to his "water 
pill" not arriving in the mail.  See also June 2003 VA 
addendum.

In May 2003 the veteran indicated he had additional 
disability, as the result of the care from VA medical 
facilities, for which he was seeking compensation.  The 
veteran's representative characterized this claim as 
residuals of stroke although in August 2005 correspondence 
the veteran indicated he was seeking compensation based on 
his heart disorder.  A December 2002 private hospital 
discharge summary contains discharge diagnoses which included 
a non-Q wave myocardial infarction and of cerebrovascular 
disease (with a cerebrovascular accident times five with 
reported left-sided residuals not apparent on physical 
examination).  But see also July 2004 VA aid and attendance 
examination report (veteran had left-sided hemiparesis).

The veteran's correspondence and VA treatment records show 
him to be dissatisfied with the healthcare he received from 
VA.  Neither the Board nor the veteran possesses the 
necessary medical expertise to diagnose additional 
disabilities as the result of his medical treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  

As to the first element, additional disability, the claims 
file is void of competent medical evidence that indicates the 
veteran's VA treatment from November 2002 to June 2003 
resulted in additional disability.  In fact, a July 2004 VA 
record reflects that as the veteran did not keep all his 
appointmens at the medical center for his cardiac care it was 
difficult to say that he was injured as a result of 
inadequate care; the reviewing physician noted the clinic 
should have obtained the veteran's non-VA cardiac care 
records and the data should have been utilized in his local 
care.  However, the physician indicated that although there 
were deficiencies in the VA care from November 2002 to June 
2003, the deficiencies did not result in direct injury to the 
veteran.  As there is no evidence of additional disability 
resulting from the veteran's VA care from November 2002 to 
June 2003, the weight of the evidence is against his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 and this 
appeal is denied.  

	
ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 as the result of 
VA treatment from November 2002 to June 2003 is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


